Wright, J.,
dissenting. The flaw in the majority opinion is that it follows the law as set forth in Black’s Law Dictionary rather than as provided by Ohio statute.
I agree that if former R.C. 1311.26 had been hinged on the Black’s definition of “itemize,” the information in the lien filed by Crock Construction probably would have been insufficient. R.C. 1311.26, however, unlike the Black’s *594definition, does not require parties seeking liens to “set down by items. To state each item or article separately.”
It seems to me that the statute itself explained what the General Assembly meant by “itemize.” To itemize meant to include a “statement of the amount and value of such labor performed, and material, fuel, or machinery furnished, stating when the last of such labor was performed and when the last of such material, fuel, or machinery was furnished.” My examination of the statement filed by Crock Construction satisfies me that it included the necessary information. It included the different labor, material, and equipment charges and the dates on which those charges accrued. Most important, the statement clearly informed Stanley Miller of its total alleged liability.
I believe that it is clear that the General Assembly intended R.C. 1311.26 to be strictly construed. But I cannot accept the proposition that the General Assembly intended for this court to give subcontractors more paperwork, more red tape, and more headaches than the plain language of the statute required. The legislature balanced the need for certain information with the burden that producing such information places on small businesses. Today the court has disturbed that balance without articulating a single reason for doing so.
We, as judges, should follow a simple rule: before we look to legal dictionaries, and treatises, and law reviews for guidance, we should look at the words of the statute under consideration. In this case, a majority of this court erred by looking at a dictionary definition instead of carefully examining the language of the statute.
I respectfully dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.